                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

BRETT LEE SIMPSON                                                                      PLAINTIFF

v.                                                    CIVIL ACTION NO. 5:18-CV-P164-TBR

BRADLEY L. BOYD                                                                      DEFENDANT


                                 MEMORANDUM OPINION

       While an inmate at the Christian County Jail (CCJ), Plaintiff Brett Lee Simpson filed this

pro se action pursuant to 42 U.S.C. § 1983 against CCJ Jailer Bradley L. Boyd in his official

capacity. By Memorandum Opinion and Order entered March 14, 2019, the Court conducted an

initial review of the complaint pursuant to 28 U.S.C. § 1915A(b)(1) and dismissed the claims

against Defendant Jailer Boyd in his official capacity for failure to state a claim upon which

relief may be granted (DN 7). Before dismissing the action, however, the Court provided Plaintiff

with an opportunity to file an amended complaint naming as Defendants in their individual

capacities the person(s) he claims engaged in the alleged wrongdoing and providing the facts,

including dates, surrounding how each Defendant allegedly violated his rights. The Court

advised that failure to file an amended complaint within 30 days would result in the entry of a

final Order dismissing the action for the reasons stated therein. On March 25, 2019, the copy of

the Memorandum Opinion and Order mailed to Plaintiff was returned to the Court by the United

States Postal Service with the returned envelope marked “Return To Sender, Not Deliverable As

Addressed, Unable to Forward” (DN 8).

       Rule 41(b) authorizes the involuntary dismissal of an action if a plaintiff fails to

prosecute or to comply with an order of the court. See Jourdan v. Jabe, 951 F.2d 108, 109
(6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district court to enter a sua

sponte order of dismissal.”). “Further, the United States Supreme Court has recognized that

courts have an inherent power to manage their own affairs and may dismiss a case sua sponte for

lack of prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Review of the docket sheet reveals that nearly two months have passed without Plaintiff

providing any notice of an address change. The Court, therefore, concludes that Plaintiff has

abandoned any interest in prosecuting this case and that dismissal is warranted. See, e.g., White

v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir. 2002) (“[Plaintiff’s] complaint was

subject to dismissal for want of prosecution because he failed to keep the district court apprised

of his current address.”).

         Therefore, the Court will enter a separate Order dismissing this action for the reasons set

forth in the Court’s prior Memorandum Opinion and Order and for failure to prosecute.

Date:   May 22, 2019




cc:     Plaintiff, pro se
        Defendant
        Christian County Attorney
4413.005




                                                    2
